DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3 and 7 are allowable. The restriction requirement between Groups I and II, and Species I and II, as set forth in the Office action mailed on August 21, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “separation unit” in claim 1; “light source” in claim 4; temperature control system” in claim 11; “hot water generation unit” in claim 12; and “cold water supply unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-10 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the channels" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The terms “long” and “short” in claims 5, 6 and 8 are relative terms which render the claim indefinite. The terms “long” and “short” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites the limitation "the aeration device further comprises the gas source, a gas-guide pipe and the gas nozzle connected in sequence" in lines 1-3, however, the limitation is confusing. The claim requires the aeration device to further comprise a gas source and gas nozzle, however, these limitations have been recited in independent claim 11. Thus, it is unclear if the gas source and gas nozzles in claim 8 are referring to the same elements recited earlier in claim 1 or additional elements. Claims 9-10 are included in this rejection for the same reasons. Further clarification is requested and appropriate correction is required.
Claim 18 recites the limitation "wherein there are a plurality of photobioreactors” in lines 2-3.  However, independent claim 11 requires a photobioreactor, and thus unclear if the “plurality of photobioreactors” are related to the photobioreactor previously recited in claim 11. It is suggested to amend independent claim 11 to recite at least one 
Appropriate correction is required.
Allowable Subject Matter
Claim(s) 1, 3-4, 7 and 11-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claims 1 and 11. In particular, the prior art of record fails to disclose the photobioreactor of claims 1 and 11, including wherein the reactor main body has a scalloped cross-sectional shape of a plum blossom with same petals (as seen in FIGS. 2, 3 and 6 of the instant disclosure), whereby increasing illumination area and light energy utilization rate by at least 50% as compared to a circular cross-sectional shape with the same diameter, in combination with all rest of the elements recited claims 1 and 11. 	Berzin (US 2009/0011492) discloses a photobioreactor comprising a reactor main body (tubular conduit) and a separation unit arranged within the tubular conduit dividing the tubular conduit into two spaces (FIG. 1A). The tubular conduit can have different shapes as illustrated in FIGS. 1B and A-E.  	Kleinberger (US 2010/0236135) discloses photobioreactors (tanks) with various shapes and sizes. As shown in FIGS. 2 and 5 of Kleinberger, at least two photobioreactors have scalloped shaped surfaces.. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In view of the amendment to claim 1, the limitation “aeration device” is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In view of the Applicant’s argument, the rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Berzin in view of Kleinberger has been withdrawn. 
In view of the Applicant’s argument, the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Berzin in view of Kleinberger and Xue has been withdrawn. 
As to the Applicant’s argument that the limitation “separation unit” when read in light of the specification connotes sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph. Page 7 of the Remarks.
Examiner respectfully disagrees. It is noted that the disclosure defines the “separation unit” to comprise a plate or tubes. Claim limitation “separation unit” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit” coupled with functional language “divides the reactor main body” without reciting sufficient structure to achieve the function. Unlike the terms “filter” and “clamp”, the term “unit” does not denote specific structure and has not specific structural meaning. Furthermore, the non-structural term is not preceded by a structural modifier. The non-structural term “unit” is preceded by the non-structural modifier “separation”. In view of above, Examiner’s interpretation of the limitation "separation unit" under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, meets the three-prong analysis set forth in MPEP 2181. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. As such, the claim interpretation under 35 U.S.C. 112, sixth paragraph, is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIBAN M HASSAN/Primary Examiner, Art Unit 1799